Citation Nr: 0925717	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  97-29 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Evaluation of degenerative joint disease of the 
lumbosacral spine, previously characterized as lumbosacral 
strain, currently rated as 10 percent disabling.

2.  Evaluation of cervical spondylosis with left 
radiculopathy, currently rated as 10 percent disabling.

3.  Evaluation of hemorrhoids, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1982 to August 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Buffalo, New York.

The Veteran testified before the undersigned Veterans Law 
Judge at the RO in June 2007.  A transcript of her hearing 
has been associated with the record.  At the hearing, the 
Veteran withdrew from appellate status the issues of 
entitlement to service connection for swelling of the face 
and arms and entitlement to a higher evaluation for residuals 
of a bunionectomy of the right foot.

In September 2007 the Board remanded the issues of 
entitlement to service connection for degenerative disc 
disease of the lumbar spine as well as the issues of 
entitlement to higher evaluations for lumbosacral strain, 
cervical spondylosis, and hemorrhoids.  While the appeal was 
in remand status, the RO granted service connection for 
degenerative joint disease of the lumbar spine and combined 
that evaluation with the Veteran's lumbosacral strain.  That 
issue, as well as the remaining two issues, were returned to 
the Board for further appellate consideration.

The issue of entitlement to a higher evaluation for cervical 
spondylosis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Degenerative joint disease of the lumbar spine is 
manifested by pain and tenderness; thoracolumbar flexion is 
limited to 70 degrees and combined range of motion of the 
thoracolumbar spine is limited to 240 degrees.

2.  Hemorrhoids are manifested by pain, occasional bleeding, 
and pruritis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the lumbosacral spine have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.71a, Diagnostic Codes 5292, 5293, 5294, 5295 (before 
and after September 23, 2002) and 5237, 5242, 5243 (after 
September 26, 2003).

2.  The criteria for an evaluation in excess of 10 percent 
for hemorrhoids are not met.   38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In the present case, the Veteran's claim was received in 
December 1995, long before the enactment of the VCAA.

A March 2003 letter discussed the evidence necessary to 
support a claim for a higher evaluation. The Veteran was 
asked to identify evidence of treatment for her service- 
connected disabilities.

A March 2004 letter discussed the evidence and information 
necessary to support the Veteran's claims for service 
connection and higher ratings. She was asked to submit 
evidence of medical treatment for her service connected 
disabilities. She was told that VA would obtain records of 
identified VA treatment, and that VA would make reasonable 
efforts to obtain other types of evidence. The evidence of 
record was discussed.

A March 2006 letter discussed the manner in which VA 
establishes disability ratings and effective dates.

In June 2008 the Veteran was advised that she could submit 
evidence showing that her service connected disabilities had 
increased in severity.  She was asked to identify sources of 
treatment.  The evidence of record was listed and the Veteran 
was told how VA would assist her in obtaining additional 
relevant evidence.  This letter also discussed the manner in 
which VA establishes disability ratings and effective dates.  
It additionally set forth the rating criteria for diseases 
and injuries of the spine and hemorrhoids.

The Board notes that this is a case in which the Veteran is 
challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service- 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. At 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  In any event, in May 
and June 2008 the Veteran was provided with notice of the 
criteria regarding evaluation of the disabilities at issue 
herein.  Moreover, she indicated in May 2008 that she had no 
additional supportive evidence to submit.    

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations were conducted, 
and the Board finds that such examinations were adequate in 
that they were carried out by neutral, skilled providers who 
conducted an in-depth analysis of the Veteran's service-
connected disabilities.  Neither the Veteran nor her 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether staged ratings are 
warranted.  However, it finds that the disabilities at issue 
have not significantly changed and that uniform ratings are 
appropriate.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

	Degenerative Joint Disease of the Lumbosacral Spine

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003.  Here 
either the old or new rating criteria may apply, although the 
new rating criteria are only applicable since their effective 
date.  VAOPGCPREC 3-2000.

Prior to September 26, 2003, the regulations provided that 
ankylosis of the lumbar spine was evaluated as 40 percent 
disabling where it was favorable and as 50 percent disabling 
where it was unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 
5289.

The regulations provided a 10 percent rating for slight 
limitation of motion of the lumbar spine, a 20 percent rating 
for moderate limitation of motion of the lumbar spine, and a 
40 percent rating for severe limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

38 C.F.R. § 4.71a, Diagnostic Code 5295 provided a 10 percent 
evaluation for lumbosacral strain with characteristic pain on 
motion.  Where there is muscle spasm on extreme forward 
bending and loss of lateral motion in a standing position, a 
20 percent rating was provided.  A 40 percent rating was 
warranted for severe lumbosacral strain manifested by listing 
of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  A 
40 percent rating is the maximum available under Diagnostic 
Code 5295.

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted 
where there is forward flexion of the 
thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; 
or, combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height;

A 20 percent rating for forward flexion 
of the thoracolumbar spine greater than 
30 degrees but not greater than 60 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis;

A 40 percent rating for forward flexion 
of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar 
spine;

A 100 percent rating for unfavorable 
ankylosis of the entire spine.

Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 degrees 
and left and right lateral rotation are 0 
to 30 degrees. The normal combined range 
of motion for the thoracolumbar spine is 
240 degrees.

Moreover, the Board observes that the rating schedule for 
evaluating intervertebral disc syndrome changed during the 
pendency of this appeal.  The old criteria, in effect prior 
to September 23, 2002, provided a 10 percent evaluation where 
intervertebral disc syndrome was mild and a 20 percent 
evaluation where there was moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent rating was 
provided for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A maximum 60 
percent rating was assigned for intervertebral disc syndrome 
when the condition was pronounced in degree, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  Note 1 provides that 
for the purposes of evaluations under Diagnostic Code 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes. 
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  67 Fed. Reg. 54345 (2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

On VA general medical examination in March 1996, the Veteran 
reported that she first noted back pain in 1986 and described 
it as nagging, aching pain in the lumbar area.  She indicated 
that she had experienced episodes of "throwing my back out" 
by moving wrong and noted that she received good relief from 
chiropractic treatment.  Physical examination revealed full 
range of motion of the spine with no areas of tenderness.  
The diagnosis was moderate strain of the lumbosacral spine.

An October 1997 VA radiologist's report indicates mild 
degenerative changes at L4-5.

On VA orthopedic examination in July 1999, the Veteran's 
history was reviewed.  She described constant radiating pain.  
She denied radiation to her legs.  She noted that the pain 
was dull and became sharp with increased activity.  Range of 
motion testing revealed flexion to 75 degrees, extension to 
30 degrees, lateral flexion to 40 degrees bilaterally, and 
lateral rotation to 35 degrees bilaterally.  There were no 
signs of myofascial pain syndrome.  There was no muscle 
spasm.  Limitation of motion was due to pain.  There was no 
weakness, fatigue, or incoordination.  X-rays revealed normal 
vertebral heights with  minimal spurring posterior at L5-S1.  
Bony density was normal and there were no  major degenerative 
changes.

 A VA neurological examination was also carried out in July 
1999.  The Veteran's gait was normal and there was normal 
tone in the lower extremities.  No fasciculation or atrophy 
was noted.  Lower extremity strength was 5/5 and symmetrical.  
Knee and ankle jerks were 2/4 and symmetrical.  Toes were 
down going bilaterally.  

In May 2006 the Veteran reported severe low back pain the 
previous week but stated that her symptoms were better.  

On VA examination in March 2009, the Veteran's history was 
reviewed.  The examiner also noted that the claims file was 
reviewed.  She denied radiation of pain to her lower 
extremities.  The examiner noted that an October 1997 X-ray 
had revealed degenerative joint disease of the facet joints.  
Physical examination revealed a normal gait.  Range of motion 
testing revealed flexion to 70 degrees, extension to 20 
degrees, lateral flexion to 30 degrees, and rotation to 45 
degrees.  The examiner noted that repetitive exercise did not 
result in a reduction in range of motion.  The diagnosis was 
degenerative joint disease of the lumbosacral spine.

Upon careful review of the record, the Board has determined 
that an evaluation in excess of 10 percent is not warranted 
for the Veteran's low back disability.  A higher evaluation 
requires evidence demonstrating moderate limitation of the 
lumbar spine; muscle spasm on forward bending and loss of 
lateral motion in a standing position; forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, moderate intervertebral disc 
syndrome, or intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  The evidence shows 
that, at worst, combined range of motion of the thoracolumbar 
spine was 240 degrees in 2009, and that flexion was to 70 
degrees.  There is no evidence, lay or medical of muscle 
spasm, and the Veteran's gait has been assessed as normal.  
Repetitive movement has had not impact on range of motion, 
and weakness, fatigue, and incoordination have not been 
assessed.  Moreover, no neurological symptoms have been 
identified as being associated with the Veteran's low back 
disability.  Manifestations of intervertebral disc syndrome 
have not been recorded and the Veteran was found to be 
neurologically normal on VA examination.

The current evaluation contemplates slight limitation of 
motion, lumbosacral strain with characteristic pain on 
motion, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; vertebral body fracture with 
loss of 50 percent or more of the height; mild intervertebral 
disc syndrome; or intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  
Careful review of the record leads the Board to conclude that 
the Veteran's symptoms are addressed by the currently 
assigned 10 percent evaluation.  

The Board accepts that the Veteran has functional impairment, 
pain, and pain on motion.  See DeLuca.  The Board also finds 
the Veteran's own reports of symptomatology to be credible.  
However, neither the lay nor medical evidence reflects the 
functional equivalent of limitation of motion nor the 
functional equivalent of limitation of flexion required to 
warrant the next higher evaluations.  Here, the examinations 
have established that there is pain on motion.  However, pain 
started at the same general area where motion was limited.  
Specifically, the 2009 VA examination disclosed that flexion 
was from zero to 70 degrees, with pain starting at 70 
degrees; the same was found in the other planes of motion.  
Further, repetitive exercise did not change the ranges of 
motion to any significant degree.  In summary, the actual 
ranges of motion and the functional restrictions remain 
better than the functional equivalent of moderate limitation 
of motion, or the functional equivalent of flexion limited to 
60 degrees or combined range of motion restricted to 170 
degrees.  Moreover, although there are degenerative changes, 
such changes do not reflect greater disability or establish 
neurologic dysfunction warranting a separate evaluation.  

	Hemorrhoids

Diagnostic Code 7336 provides ratings for internal or 
external hemorrhoids.  Large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences, are rated 10 percent disabling.  
Hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures, are rated 20 percent disabling.  38 
C.F.R. § 4.114.

On VA general medical examination in March 1996, the Veteran 
stated that she had severe pain in her rectum in boot camp 
and was started on sitz baths, stool softeners, and rectal 
suppositories.  She reported only one or two episodes of 
bleeding.  Physical examination revealed external skin tags.  
The impression was external hemorrhoids.

On VA examination in July 1999, the Veteran's history was 
reviewed.  The Veteran denied hospitalization or surgery for 
her hemorrhoids.  She endorsed periodic problems with her 
hemorrhoids over the years, with a bad episode approximately 
every two to three months.  She reported occasional bleeding 
and pruritis along with pain.  She endorsed occasional 
swelling but denied prolapse.  Rectal examination revealed 
mild tenderness to palpation but no definite mass.  No 
external disease was noted.  The impression was hemorrhoids, 
likely internal.  A complete blood count revealed 
normochromic normocytic anemia.

In April 2006 the Veteran denied symptoms associated with her 
hemorrhoids.  She also denied symptoms in January 2007.

On VA examination in January 2009, the Veteran's history was 
reviewed, along with the claims file.  The Veteran endorsed 
only rare bleeding, in the form of a stain when she wiped 
herself after defecation.  She denied anal itching, diarrhea, 
and perianal discharge.  She also denied fecal incontinence.  
The examiner noted that there was no history of trauma to the 
rectum or anus and no history of rectal bleeding apart from 
that described by the Veteran, and no anal infections.  There 
was also no history of fistula or neoplasm.  The Veteran 
declined rectal examination.  The examiner noted that a 
complete blood count in June 2008 revealed normal hematocrit 
but that mean corpuscular volume was slightly low, indicating 
possible iron-deficiency anemia.  The diagnosis was 
hemorrhoids by history.  The examiner indicated that he was 
unable to respond to the questions posed regarding the 
Veteran's hemorrhoidal problem.  With regard to the question 
of anemia, the examiner stated that the low mean corpuscular 
volume suggested iron deficiency anemia but the exact 
etiology could not be determined on the basis of the 
available data.  He stated that hemorrhoidal bleeding might 
be responsible, but that the Veteran denied bleeding or 
staining at the end of bowel movements except occasionally.  

The Board has carefully reviewed the record pertaining to 
this claim and has determined that a higher evaluation is not 
for application.  In this regard, a higher evaluation 
requires evidence of hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures.  The current 10 
percent evaluation contemplates large or thrombotic 
hemorrhoids, which are irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  The record reflects 
the Veteran's report of only occasional bleeding and pruritis 
accompanied by pain.  On VA examination in 1999, no external 
disease was noted.  More recently, in 2009, the Veteran 
refused a rectal examination, and the diagnosis was limited 
to hemorrhoids by history.  With respect to the previous 
complete blood count findings, the VA examiner stated that 
the low mean corpuscular volume suggested iron deficiency 
anemia but the exact etiology could not be determined on the 
basis of the available data.  He stated that hemorrhoidal 
bleeding might be responsible, but that the Veteran denied 
bleeding or staining at the end of bowel movements except 
occasionally.  At this time, the evidence does not establish 
that the anemia found on laboratory testing is due to the 
Veteran's hemorrhoids.  Although the examiner considered the 
hemorrhoids as a possible etiology of the anemia, he noted 
the Veteran's report that her bleeding was infrequent.  This 
tends to rule out a cause and effect relationship.  In 
essence, the available evidence demonstrates that an 
evaluation in excess of 10 percent is not warranted for 
hemorrhoids.

The Board has considered the Veteran's arguments and 
testimony regarding this claim, but finds that the most 
probative evidence establishes that her hemorrhoids are not 
manifested by persistent bleeding and with secondary anemia, 
or with fissures.  This objective evidence, prepared by a 
skilled professional, is far more probative than the 
Veteran's unsupported lay statements.  The preponderance of 
the evidence is against a higher evaluation and there is no 
doubt to be resolved. Consequently, the benefit sought on 
appeal is denied.

        Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the Board finds that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  Rather, there has been 
no showing by the Veteran that her service-connected low back 
disability or hemorrhoids have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Here, the Veteran has produced no 
evidence that these disabilities have a negative impact on 
her employability.  

The Board notes that 38 C.F.R. § 4.1 establishes that the 
degree of disability specified is considered adequate to 
compensate for considerable loss of working time 
proportionate to the several grades of disability.  In this 
case, the lay and medical evidence establishes that the 
Veteran has not reached even the level of considerable lost 
time.  Under these circumstances, the Board finds that the 
Veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.App. 
337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).




ORDER

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the lumbosacral spine is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids is denied.


REMAND

In its September 2007 remand, the Board directed that a VA 
orthopedic examination address the extent of any neurological 
findings pertaining to the Veteran's upper extremities.  The 
January 2009 VA examination did not include a neurological 
evaluation.  As such, the Board is unable to fully evaluate 
the Veteran's cervical spine disability.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where the remand orders of the Board are not 
complied with, the Board errs in failing to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
light of this holding, the Board concludes that the Veteran 
should be afforded an additional examination that addresses 
the extent of any neurological manifestations related to her 
cervical spine disability.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an appropriate 
examination to determine the extent of 
her cervical spondylosis with left 
radiculopathy.  The examination should 
include a neurological evaluation and 
should address the extent of any 
neurological findings pertaining to the 
upper extremities.  

The examiner should provide the complete 
rationale for all opinions expressed, to 
include a discussion of other pertinent 
evidence of record where indicated.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


